DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

		Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/21 has been entered.
 
					Claim Status
	Claims 1-6 and 8-17 are pending and are examined. Claim 7 is cancelled.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Regarding claim 1, the specification discloses “assay means” as: The assay means 5 may comprise a liquid pathway such as a capillary channel, a microfluidic pathway, or a porous flow through carrier such as a lateral flow porous carrier. The liquid pathway may lead to a detection chamber or zone as indicated by numeral 10. The porous flow through WO 2017/090043PCT/IL2016/051266- 12 -carrier may comprise one or a plurality of porous carrier materials which in use are fluidically connected. The plurality of porous carrier materials may be the same or different. The plurality of porous carriers may at least 
Examiner notes the claim interpretation of “assay means” was applied on the Office action dated 5/29/2020. Examiner interprets “assay means” based on the specification list of a capillary channel, a microfluidic pathway, or a porous flow through carrier such as a lateral flow porous carrier, and the equivalents or combinations thereof.

Regarding claim 2, this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “pushable mechanism” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.



Regarding claim 6, this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “delay mechanism” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Regarding claim 6, the specification discloses “delay mechanism” as According to an embodiment of the invention, the device comprises a delay mechanism for delaying the interaction of the sample with the solution within the mixing chamber 14. The delay mechanism can be a sponge, a suitable orifice or any other mechanism or element capable of delaying the sample to access the mixing chamber. The delay mechanism can be provided as a buffer at an opening of the mixing chamber 14 that is in communication with opening 13 in the lid 2, through which the sample is inserted into the device 1.
Examiner interprets the limitation “delay mechanism” based on the specification including a sponge, an orifice, or buffer at an opening of the mixing chamber, or combinations or equivalents thereof. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Regarding Claim 1, the limitation “at least one of the liquid chambers stores a liquid sensitive reagent and the remaining liquid chamber(s)” is unclear and indefinite. How many liquid chamber are there? An earlier limitation recites “to accommodate one or more liquid chambers”. Only 1 liquid chamber may be accommodated so there would not be any “remaining liquid chamber(s)”. In other words, line 4 of claim 1 recites “one or more liquid chambers” where only one chamber would satisfy this limitation, while line 6 states that each chamber has a different liquid (implying that multiple chambers with different liquids exist), and lines 7-8 recite that “one liquid chamber” stores a reagent while the “remaining liquid chambers” stores a different liquid (explicitly appearing to state that multiple chambers are required).  Therefore, it is unclear to the examiner if only a single liquid chamber is required or if multiples are required  Please clarify how many liquid chambers there are. 

Regarding Claim 1, the limitation “a different type of liquid” is unclear and indefinite. What is a different type of liquid? Is it a different color liquid or a liquid with a different viscosity? The earlier part of that limitation states “a liquid sensitive reagent”. Does Applicant intend to claim “a different liquid sensitive reagent” in the remaining 

Regarding Claim 1, the limitation “a product of the different types of liquid as received from each liquid chamber” is unclear and indefinite. Firstly, an earlier limitation in the claim states “a different type of liquid”. Secondly, how many liquid chambers are there? There is the possibility of there being only 1 liquid chamber based on the recitation in an earlier limitation in the claim “to accommodate one or more liquid chambers”.

Regarding Claim 1, the limitation “assay means… for determining the presence and/or amount of an analyte in the sample after the interaction of say sample with said solution in said liquid mixing chamber” is unclear and indefinite. Examiner notes the 112f claim interpretation was included above as well as in Office action 5/29/20. A claim interpretation was previously applied in the Office action dated 5/29/20 to the term “assay means”. It is unclear based on the structure in the specification what structure would enable the presence or amount of an analyte to be determined. Specifically, how would a liquid pathway as an assay means enable the determination of an amount, etc….?

Claim 11, the limitation “the first opening” is unclear and indefinite. Claim 11 is dependent on claim 1. Claim 1 states “an opening” but not a first opening. Is “the first opening” the same or different as “opening” in claim 1? Please clarify.

Claims 2-6 and 8-17 are rejected by virtue of being dependent on a rejected base claim.

Allowable Subject Matter
Claims 1-6 and 8-17 are rejected and would be allowable if rewritten to address the 112b rejections. 

		Reasons for Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Egan teaches an assay device for determining the presence and/or amount of an analyte of interest in a sample ([0003] This invention relates to assays for analyte(s)), the assay device comprising: a) a housing (Fig. 5) comprising: a liquid receiving unit that is adapted to accommodate one or more liquid chambers ([0095] Furthermore, such an upper chamber can comprise one or more compartments, such as depicted in FIG. 5. Each compartment can comprise a solution that is the same or different 501 and 502.); wherein each liquid chamber stores a different type of liquid or at least one of the liquid chambers stores a liquid sensitive reagent and the remaining liquid chamber(s) stores a different type of liquid (the chambers are capable of storing different types of liquid [0095] Each compartment can comprise a solution that is the . 

				Additional Reference
Egan (US Pub 2008/0199851) teaches [0094] In some embodiments, the upper chamber is comprised of a bulb component that is a self-contained compartment that includes a solution. Such solutions include extraction, lysis, reagent, buffer or preservative solutions. In one embodiment, the solution is a buffer solution that is utilized to transfer the biological sample from the sampling implement down to the lower chamber. [0095] Furthermore, such an upper chamber can comprise one or more compartments, such as depicted in FIG. 5. Each compartment can comprise a solution that is the same or different 501 and 502. [0096] Furthermore, such solutions can comprise reagents as desired including but not limited to extraction buffers, reducing agents, immunoreactive agents, such as, anti-analyte specific binding agents comprising detection labels (e.g., conjugates) and capture moieties. The reagents for 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JB/

/Benjamin R Whatley/Primary Examiner, Art Unit 1798